Blandford, Justice.
Thomas brought his action against the Georgia Railroad •to recover damages which he alleged he had received'by reason of the negligent conduct of defendant’s agent.
On the trial of the case, it was shown that Thomas was ¡a physician, and that he lived out of the town of Sparta, in Hancock county ; that he had waited until the passenger train had passed before he attempted to cross the rail'road, which he had to pass before he could go to his office in Sparta; that he was on his horse and had started to his place of business, and when near the railroad, he discovered ;a train approaching the crossing very slowly (this was a ■ construction train); it was several hundred yards off; he .rode across the crossing, when the train increased its speed, ;and commenced blowing its whistle furiously, loud and long, ’.until it. had passed the- crossing for some time; that in consequence of the noise, the plaintiff’s horse became frightened and ran away, thereby seriously hurting, injuring and dam*355aging the plaintiff. The persons in the vicinage testified that they had never heard such loud blowing before. The engineer testified that it was a danger signal; that there was some obstruction on the road, but what it was he could not say. The jury, under the evidence and charge of the court, found for the plaintiff five thousand dollars for his damages. The defendant moved the court for a new trial, which the court overruled, and this is excepted to, and forms the ground of complaint.
We have looked through this record, and are satisfied that justice has been done the parties in this case. . The charge of the court is full and fair, and presents every theory of the plaintiff and defendant fully and fairly. The requests by plaintiff in error to the court to charge the jury, which were refused by the court, were properly refused, because the court had, in his general charge, given the same substantially in charge to the jury. Where the court has fully and fairly, in its charge to the j ury, submitted the law, as applicable to the whole case, the court is not bound to give any further charges, however proper or legal they may be. There is a point at which the court may stop, and this point is when the whole law applicable to the case has been submitted by the court to the consideration of the jury; besides, some of the requests do not appear to us to be proper.
There is one part of the charge of the court complained of which needs more particular attention; it is this: “ If you believe that Dr. Thomas crossed the road ahead of the train, under circumstances which would induce a prudent man to attempt the crossing, and without any fault on his part) and after he had crossed, the whistle blew, and continued to blow when no necessity existed, as shown from the evidence, and caused the fright of the horse, which caused the fall, the defendant is liable.” The words “ as shown from the evidence” are insisted upon by plaintiff in error as an expression of opinion by the court as to what had been proved. We do not think so, when the charge of the court *356is considered; lie was particular to instruct the jury that the evidence was alone for their consideration, and with which he had nothing to do.; nor do we think that this charge was calculated to mislead the jury, but we think that the jury understood this part of the charge as the coui't intended they should; that is, by the use of the words “ as shown from the evidence,” he intended, and so the jury understood the words to mean, if llxe evidence shows the facts to be so.. But, admitting the language to be inaccurate, where the whole charge lays down the law correctly, this inaccuracy will be treated as immaterial, the correction having virtually been made by the spirit of the instructions given to the jury by the court. 62 Ga., 65, 72.
If the charge is sufficiently clear as to be understood by jurors of ordinaxy capacity and understanding, this is all that is required, and such appears to us to be the case as to the charge of the court in this case. 59 Ga., 246, 248; 66 Id., 246, 465; 60 Id., 264; 70 Id., 13; 65 Id., 332; 10 Id., 61. Upon the whole, there is no material error in the several rulings and decisions complained of which requires the judgment of the court below to be x-eversed.
Let the judgment be affirmed.